Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al. (US 2019/0337429) in view of Raudman, Jr. et al. (3,863,733).
Regarding claim 1, McElroy et al. disclose a vehicle ventilated seat system, comprising: a seatback 30; a seat base pivotally coupled to the seatback (it is inherent that car seats are adjustable); a blower 14 operably coupled to at least one of the seat base and the seatback, wherein the blower has a housing that defines an inlet 22 and an outlet 38, wherein the blower generates a sound transmission during operation; and a controller 144, 428 communicatively coupled to the blower, wherein the controller activates the blower to draw air into the inlet and away from a surface of at least one of the seat base and the seatback and expel the air through the outlet (see figure 4).
However, McElroy et al. fail to disclose a metamaterial silencer coupled to an interior surface of the blower proximate at least one of the inlet and the outlet, wherein the metamaterial silencer defines a repeated pattern and extends across at least a portion of the interior surface; wherein the metamaterial silencer reduces the sound transmission generated by the blower.
Instead, Raudman, Jr. discloses a metamaterial silencer 26 coupled to an interior surface of the blower proximate at least one of the inlet and the outlet 14, wherein the metamaterial silencer defines a repeated pattern 40, 44 and extends across at least a portion of the interior surface; wherein the metamaterial silencer reduces the sound transmission generated by the blower.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Raudman, Jr. and use a silencer in the invention of McElroy et al. because it is more efficient way to reduce noise with low cost. 
Regarding claims 3 and 4, McElroy et al. disclose the repeated pattern includes a least one of a textured surface, a repeated structure 40, 44, and a periodic structure, wherein the periodic structure includes a plurality of walls 40, 44 forming geometric shapes, and wherein the plurality of walls extend from the interior surface toward an interior of the housing.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al. (US 2019/0337429) in view of Raudman, Jr. et al. (3,863,733), as applied to claim 3, 5 above and further in view of Anderson et al. (US 2022/0228605).
Regarding claim 5-7, Anderson et al. disclose the periodic structure 508 (see figure 5A) includes a first substructure having a first wall and a second wall and a second substructure having a third wall and a fourth wall, wherein the first and third walls extend in a first direction and the second and fourth walls extend in a second opposing direction, wherein an end of the first wall aligns with a center of the second wall, and wherein an end of the second wall aligns with a center of the third wall, wherein the textured surface includes multiple connected substructures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Anderson et al. and use the suppression structure in the invention of McElroy et al. as modified because it is more efficient and compact. 
Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of McElroy et al. However, in claim 8, McElroy et al. fail to disclose an intake metamaterial silencer coupled to an interior surface of the blower proximate to the inlet and extending along the airflow path, wherein the intake metamaterial silencer and the housing are constructed of a same material. Regarding claim 17, McElroy et al. fail to disclose wherein the blower includes: a housing defining an inlet and an outlet; a first metamaterial silencer coupled to an interior surface of the housing proximate to the inlet; and a second metamaterial silencer coupled to the interior surface of the housing proximate to the outlet, wherein each of the first metamaterial silencer and the second metamaterial silencer reduce the sound transmission generated by the blower. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636